Judgment, Supreme Court, New York County, entered August 29, 1974, as amended by order of said court entered on August 29, 1974 (reargument), denying relief in an article 78 proceeding and dismissing the proceeding, unanimously modified, on the law, to treat the petition as a complaint in a plenary action, and the matter remanded for answer and for further proceedings, without costs and without disbursements. Some aspects of this case have been before the court previously in 300 West Realty Co. v City of New York (43 AD2d 680). The petition was deficient in form but not in substance, and therefore should not have been dismissed. (First Nat. City Bank v City of N. Y., 36 NY2d 87, 94; Matter of Phalen v Theatrical Protective Union No. 1, 22 NY2d 34, 41, cert den 393 US 1000.) Concur— Stevens, P. J., Kupferman, Lupiano, Tilzer and Capozzoli, JJ.